
	

114 HR 2640 IH: Consumer Debt Forgiveness Tax Relief Act of 2015
U.S. House of Representatives
2015-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2640
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2015
			Mr. Peters (for himself and Mr. Hunter) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an exclusion from gross income for discharge
			 of consumer indebtedness.
	
	
 1.Short titleThis Act may be cited as the Consumer Debt Forgiveness Tax Relief Act of 2015. 2.Exclusion from gross income for discharge of consumer indebtedness (a)In generalParagraph (1) of section 108(a) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (D), by striking the period at the end of subparagraph (E) and inserting , or, and by adding at the end the following:
				
 (F)the indebtedness discharged is qualified consumer indebtedness.. (b)Special rules relating to qualified consumer indebtednessSection 108 of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
					(j)Special rules relating to qualified consumer indebtedness
 (1)Qualified consumer indebtedness definedFor purposes of this section, the term qualified consumer indebtedness means any indebtedness of a natural person arising out of a transaction in which the money, property, or services which are the subject of the transaction are primarily for personal, family, or household purposes.
 (2)Overall limitationThe aggregate amount of discharged indebtedness treated as qualified consumer indebtedness for the taxable year shall not exceed the excess (if any) of—
 (A)$2,500, over (B)the aggregate amounts treated as qualified consumer indebtedness with respect to such taxpayer for all prior taxable years..
 (c)Effective dateThe amendments made by this section shall apply to indebtedness discharged after the date of the enactment of this Act.
			
